                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Ponder Gambrell,                       )
                                       )
                    Plaintiff,         )
                                       )              Civil Action No. 5:17-cv-01999-TMC
       v.                              )
                                       )                               ORDER
Nancy A. Berryhill,                    )
Acting Commissioner of Social Security )
Administration,                        )
                                       )
                    Defendant.         )
___________________________________ )

       Plaintiff, Ponder Gambrell, brought this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying her claim for Supplemental Security Income (“SSI”) and Disability Insurance Benefits

(“DIB”) pursuant to the Social Security Act. (ECF No. 1). This matter is before the court for

review of the Report and Recommendation (“Report”) of the United States Magistrate Judge, made

in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF

No. 21). The Report recommends that the Commissioner’s decision be reversed and remanded

pursuant to sentence four of § 405(g) for further proceedings consistent with the Report. (ECF No.

21). Plaintiff, who is represented by counsel, has not filed objections to the Report. On November

6, 2018, the Commissioner filed a notice of her intent not to file any objections to the Report. (ECF

No. 23). However, the Commissioner does not concede that her administrative decision denying

benefits to Plaintiff was not substantially justified. (ECF No. 23).

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the
Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 21), which is incorporated herein by reference. The Commissioner’s

final decision is REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative review as set forth in the Report. (ECF No. 21).

         IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
November 19, 2018
